Citation Nr: 1040880	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-24 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for PTSD with an evaluation of 10 percent effective 
September 25, 2006.  By rating decision dated in January 2008, 
the RO increased the evaluation in effect for PTSD to 30 percent 
effective September 25, 2006; assigned a 100 percent evaluation 
because of hospitalization over 21 days from August 28, 2007; and 
assigned an evaluation of 30 percent from December 1, 2007.   

In September 2010, a video conference hearing before the 
undersigned Veterans Law Judge was held at the RO.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is still required prior to adjudicating the Veteran's 
claim.

The Veteran has reported that he has applied for and been denied 
Social Security Administration (SSA) disability benefits and has 
appealed that denial.  Thus, a request should be made to the SSA 
for any records pertaining to the Veteran's claim for those 
benefits, including any medical evidence relied upon in making 
the decision.

Additionally, the Veteran's last VA examination for PTSD occurred 
in April 2007, approximately 3 1/2 years ago.  The Veteran 
testified that he believes his PTSD symptoms have worsened since 
that examination.  Thus, a current VA examination should be 
scheduled to determine the current nature and severity of the 
Veteran's PTSD.

Ongoing medical records should also be requested.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request that the SSA provide the records 
pertinent to the Veteran's claim for SSA 
disability benefits, including any medical 
records relied upon concerning that claim, 
and associate such records with the Veteran's 
claim file.

2.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
have treated him for PTSD since September 
2006.  After securing any necessary release, 
the RO should obtain any records identified 
by the Veteran that are not duplicates of 
those contained in the claims file.  In 
addition, obtain VA mental health treatment 
records dating since May 2009 from the West 
Haven, Connecticut VA Medical Center. 

3.  Schedule the Veteran for a VA mental 
health examination to determine the current 
nature and severity of his PTSD.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All testing deemed 
necessary should be conducted and the results 
reported.  The examiner should describe all 
symptomatology associated with the Veteran's 
PTSD, address the impact of the Veteran's 
PTSD on social functioning and employment, 
and provide a Global Assessment of 
Functioning score.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


